                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

DYLAN DONALD TALLMAN,

                        Plaintiff,
v.                                                        Case No. 20-CV-1191-JPS

DR. JEANPIERRE,
                                                                            ORDER
                        Defendant.


         Plaintiff Dylan Tallman, an inmate proceeding pro se, filed a

complaint under 42 U.S.C. § 1983 alleging that Defendant violated his

constitutional rights. (Docket #1). This order resolves Plaintiff’s motion for

leave to proceed without prepaying the filing fee and a miscellaneous

pending motion,1 as well as screens his complaint.

1.       MOTION FOR LEAVE TO PROCEED WITHOUT PREPAYING
         THE FILING FEE

         The Prison Litigation Reform Act (“PLRA”) applies to this case

because Plaintiff was a prisoner when he filed his complaint. See 28 U.S.C.

§ 1915(h). The PLRA allows the Court to give a prisoner plaintiff the ability

to proceed with his case without prepaying the civil case filing fee. 28 U.S.C.

§ 1915(a)(2). When funds exist, the prisoner must pay an initial partial filing

fee. 28 U.S.C. § 1915(b)(1). He must then pay the balance of the $350 filing

fee over time, through deductions from his prisoner account. Id.




         1
          Plaintiff has filed a motion for a temporary restraining order. (Docket #12).
However, the motion does not actually request any relief from the Court. Instead,
it provides a narrative of grievances regarding two magazines that are not parties
to this litigation. Thus, the Court will deny the motion.



     Case 2:20-cv-01191-JPS Filed 11/25/20 Page 1 of 8 Document 13
         On September 1, 2020, the Court ordered Plaintiff to pay an initial

partial filing fee of $1.17. (Docket #8). Plaintiff paid more than that fee on

September 18, 2020. The Court will grant Plaintiff’s motion for leave to

proceed without prepaying the filing fee. (Docket #2). He must pay the

remainder of the filing fee over time in the manner explained at the end of

this order.

2.       SCREENING THE COMPLAINT

         2.1   Federal Screening Standard

         Under the PLRA, the Court must screen complaints brought by

prisoners seeking relief from a governmental entity or an officer or

employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court must

dismiss a complaint if the prisoner raises claims that are legally “frivolous

or malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b).

         In determining whether the complaint states a claim, the Court

applies the same standard that applies to dismissals under Federal Rule of

Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017)

(citing Booker-El v. Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th

Cir. 2012)). To state a claim, a complaint must include “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The complaint must contain enough facts, accepted as true,

to “state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual

content that allows a court to draw the reasonable inference that the




                               Page 2 of 8
     Case 2:20-cv-01191-JPS Filed 11/25/20 Page 2 of 8 Document 13
defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556).

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must

allege that someone deprived him of a right secured by the Constitution or

the laws of the United States, and that whoever deprived him of this right

was acting under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799

F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570

F.3d 824, 827 (7th Cir. 2009)). The Court construes pro se complaints liberally

and holds them to a less stringent standard than pleadings drafted by

lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th

Cir. 2015)).

       2.2     Plaintiff’s Allegations

       Plaintiff alleges that on July 24, 2020, Defendant Dr. Jeanpierre (“Dr.

Jeanpierre”) sexually assaulted him while he was incarcerated at Dodge

Correctional Institution (“DCI”). (Docket #1 at 2). Plaintiff explains that on

July 24, 2020 he had injured his left hand and Dr. Jeanpierre was trying to

convince him to consent to medical treatment. (Id.) Plaintiff continued to

refuse medical treatment and put his injured hand under his armpit. (Id.)

Dr. Jeanpierre told Plaintiff to look at her and called him “pretty brown

eyes” several times. (Id.) Dr. Jeanpierre grabbed Plaintiff’s uninjured hand

and began caressing it; Plaintiff pulled away and Dr. Jeanpierre grabbed his

hand again. (Id.) Plaintiff continued to verbally refuse medical care. (Id. at

2–3). Dr. Jeanpierre continued caressing Plaintiff’s uninjured hand, told him

to look at her, and kept calling him pretty brown eyes. (Id. at 3). Plaintiff

refused to look at Dr. Jeanpierre, so she lifted Plaintiff’s chin. (Id.) In

response, Plaintiff put his head to his lap to avoid looking at her. (Id.) Next,

Dr. Jeanpierre touched Plaintiff’s left bicep and told him “eww, look at


                            Page 3 of 8
  Case 2:20-cv-01191-JPS Filed 11/25/20 Page 3 of 8 Document 13
those biceps.” (Id.) Plaintiff thought Dr. Jeanpierre’s behavior was weird

and pulled away from her. (Id.) Plaintiff was placed in observation at DCI,

and he removed staples from his hand by himself to avoid getting sexually

assaulted again. (Id.)

        2.3     Analysis

        Plaintiff seeks to proceed on claims under the Eighth and Fourteenth

Amendments and for medical malpractice.2 (Id.) As discussed below, the

Court finds that Plaintiff’s allegations sufficiently state a claim under the

Eighth Amendment and a claim for medical malpractice.

        The Eighth Amendment prohibits the “unnecessary and wanton

infliction of pain, thus forbidding punishment that is ‘so totally without

penological justification that it results in the gratuitous infliction of

suffering.’” Calhoun v. DeTella, 319 F.3d 936, 939 (7th Cir. 2003) (quoting

Gregg v. Georgia, 428 U.S. 153, 173 (1976)). Prison staff can violate this

prohibition by maliciously inflicting pain or injury, see Guitron v. Paul, 675

F.3d 1044, 1046 (7th Cir. 2012), or by performing some action that is

“intended to humiliate the victim or gratify the assailant’s sexual desires.”

See Washington v. Hively, 695 F.3d 641, 643 (7th Cir. 2012); Gillis v. Pollard,

554 Fed. Appx. 502, 505 (7th Cir. 2014). Thus, claims of sexual harassment


        2It is unclear from Plaintiff’s allegations whether he should be viewed as a
convicted prisoner or a pretrial detainee for purposes of a Section 1983 claim.
Although he was being held at a prison, he claims he has not been charged yet
with any crimes because he is not competent to stand trial. Prisoners are protected
by the Eighth Amendment’s prohibition on cruel and unusual punishment, while
pretrial detainees are governed by the Fourteenth Amendment’s due process
clause. For now, the Court finds that Plaintiff could proceed even under the more
stringent standard provided by the Eighth Amendment, and will analyze the claim
under that standard. What the appropriate standard is must be addressed by the
parties in dispositive motion practice or at trial. See Miranda v. Cty. of Lake, 900 F.3d
335, 350–54 (7th Cir. 2018).


                            Page 4 of 8
  Case 2:20-cv-01191-JPS Filed 11/25/20 Page 4 of 8 Document 13
or abuse by correctional officers may be the basis of an Eighth Amendment

claim. Wood v. Beauclair, 692 F.3d 1041, 1046 (7th Cir. 2012).

       In light of the low bar applied at the screening stage, the Court finds

that Plaintiff’s allegations state a claim for sexual harassment in violation of

the Eighth Amendment. Specifically, when Dr. Jeanpierre caressed

Plaintiff’s hand, called him “pretty brown eyes,” and touched Plaintiff’s

bicep and said “eww, look at those biceps,” her conduct may have been

done to humiliate Plaintiff and/or to satisfy her sexual desires. However,

the Court notes that Plaintiff’s allegations are at the very low end of

behavior that may constitute sexual harassment in violation of the Eighth

Amendment.

       Plaintiff may also proceed on his supplemental state law medical

malpractice claim against Dr. Jeanpierre. Federal courts may exercise

supplemental jurisdiction over a state law claim that is “so related to claims

in the action within [the court’s] original jurisdiction that they form part of

the same case or controversy under Article III of the United States

Constitution.” 28 U.S.C. § 1367(a). In this case, Plaintiff’s medical

malpractice claim against Dr. Jeanpierre is part of the same case or

controversy as his federal claim. A claim for medical malpractice requires a

showing of “(1) a breach of (2) a duty owed (3) that results in (4) an injury”

to a plaintiff. Paul v. Skemp, 625 N.W.2d 860, 866 (Wis. 2001); Wis. Stat. §

893.82(5m) (explaining that notices of claims are not required for medical

malpractice claims). Medical malpractice arises where a medical

professional fails to “exercise that degree of care and skill which is exercised

by the average practitioner in the class to which he belongs, acting in the

same or similar circumstances.” Sawyer v. Midelfort, 595 N.W.2d 423, 435

(Wis. 1999). Plaintiff alleges that Dr. Jeanpierre committed medical


                            Page 5 of 8
  Case 2:20-cv-01191-JPS Filed 11/25/20 Page 5 of 8 Document 13
malpractice when she sexually assaulted him. At this stage, although

unlikely, it is possible to infer that Dr. Jeanpierre’s behavior may have been

medical malpractice.

3.       CONCLUSION

         In light of the foregoing, the Court finds that Plaintiff may proceed

on the following claims pursuant to 28 U.S.C. § 1915A(b):

         Claim One: Defendant sexually harassed Plaintiff in violation the

Eighth Amendment; and

         Claim Two: Defendant committed medical malpractice in violation

of Wisconsin state law.

         Accordingly,

         IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepaying the filing fee (Docket #2) be and the same is hereby GRANTED;

         IT IS FURTHER ORDERED that Plaintiff’s motion for a temporary

restraining order (Docket #12) be and the same is hereby DENIED;

         IT IS FURTHER ORDERED that under            an   informal    service

agreement between the Wisconsin Department of Justice and this Court, a

copy of the complaint and this order have been electronically transmitted

to the Wisconsin Department of Justice for service on Defendant Dr.

Jeanpierre;

         IT IS FURTHER ORDERED that, under the informal service

agreement, that Defendant Dr. Jeanpierre shall file a responsive pleading to

the complaint within 60 days;

         IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the $347.66 balance

of the filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income


                               Page 6 of 8
     Case 2:20-cv-01191-JPS Filed 11/25/20 Page 6 of 8 Document 13
credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this case. If Plaintiff is transferred to

another county, state, or federal institution, the transferring institution shall

forward a copy of this order along with his remaining balance to the

receiving institution;

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined;

       IT IS FURTHER ORDERED that the Clerk’s Office mail Plaintiff a

copy of the guides entitled “Answers to Prisoner Litigants’ Common

Questions” and “Answers to Pro Se Litigants’ Common Questions,” along

with this order; and

       IT IS FURTHER ORDERED that plaintiffs who are inmates at

Prisoner E-Filing Program institutions3 must submit all correspondence

and case filings to institution staff, who will scan and e-mail documents to

the Court. Plaintiffs who are inmates at all other prison facilities must

submit the original document for each filing to the court to the following

address:

                         Office of the Clerk
                         United States District Court
                         Eastern District of Wisconsin
                         362 United States Courthouse
                         517 E. Wisconsin Avenue
                         Milwaukee, Wisconsin 53202


       3 The Prisoner E-Filing Program is mandatory for all inmates of Columbia
Correctional Institution, Dodge Correctional Institution, Green Bay Correctional
Institution, Oshkosh Correctional Institution, Waupun Correctional Institution,
and Wisconsin Secure Program Facility.


                            Page 7 of 8
  Case 2:20-cv-01191-JPS Filed 11/25/20 Page 7 of 8 Document 13
PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S

CHAMBERS. It will only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission

may result in the dismissal of this case for failure to diligently pursue it. In

addition, the parties must notify the Clerk of Court of any change of

address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin, this 25th day of November, 2020.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                            Page 8 of 8
  Case 2:20-cv-01191-JPS Filed 11/25/20 Page 8 of 8 Document 13
